          Case 2:20-cv-04096-GAM Document 74 Filed 10/15/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                              Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert M.
Duncan, in his official capacity as Chairman
of the Postal Service Board of Governors,
and the United States Postal Service,

Defendants.


                                MOTION FOR EXTENSION OF TIME
                                 TO RESPOND TO COMPLAINT

        Pursuant to the Court’s “Guidelines for Counsel”1 and F.R.C.P. 6(b), Defendants hereby

move the Court to extend Defendants’ deadline for answering or moving to dismiss Plaintiffs’

Complaint from October 20, 2020 to December 4, 2020. As this Court is aware, the Postal Service

is currently a defendant in numerous lawsuits throughout the country relating to its policies for the

processing of Election Mail. These litigations require the dedication of significant resources on

multiple tasks, including the implementation of multiple preliminary injunction provisions which

include periodic reporting requirements.2 The Postal Service is also currently subject to an ongoing




1
 https://www.paed.uscourts.gov/documents/procedures/mchpol.pdf.
2
 See, e.g., Pennsylvania v. DeJoy, 20-cv-4096, ECF No. 63 (E.D. Pa. Sept. 28, 2020), as
modified by ECF No. 70; Jones v. USPS, 20-cv-6516, ECF No. 57 (S.D.N.Y. Sept. 25, 2020), as
modified by ECF No. 66; Washington v. Trump, 20-cv-3127, ECF No. 81 (E.D. Wash. Sept. 17,
2020), as modified by ECF No. 90.
                                                 1
         Case 2:20-cv-04096-GAM Document 74 Filed 10/15/20 Page 2 of 3




expedited discovery process.3 Furthermore, undersigned counsel also has deadlines approaching

in other cases, including a discovery brief deadline on October 27, 2020 and a summary judgment

brief deadline on November 25, 2020. The requested extension will not prejudice Plaintiffs

because the Court has already issued a preliminary injunction governing Defendants’ handling of

election mail, as requested by Plaintiffs.

       Defendants have conferred with Plaintiffs, and Plaintiffs do not object to Defendants’

requested extension.



Dated: October 15, 2020


                                             Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             ERIC WOMACK
                                             Assistant Branch Director, Federal Programs Branch

                                             /s/ Kuntal Cholera
                                             KUNTAL V. CHOLERA
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, D.C. 20005
                                             kuntal.cholera@usdoj.gov

                                             Attorneys for Defendants




3
 See Vote Forward v. DeJoy, 20-cv-2405, Minute Order (D.D.C. Oct. 2, 2020); New York v.
Trump, 20-cv-2340, Minute Order (D.D.C. Oct. 2, 2020).
                                                2
          Case 2:20-cv-04096-GAM Document 74 Filed 10/15/20 Page 3 of 3




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                        Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert M.
Duncan, in his official capacity as Chairman
of the Postal Service Board of Governors,
and the United States Postal Service,

Defendants.


                                     [Proposed] Order

        IT IS HEREBY ORDERED that Defendants’ Motion for Extension of Time to Respond

to Plaintiffs’ Complaint is GRANTED. Defendants shall respond to Plaintiffs’ Complaint on or

before December 4, 2020.


        It is SO ORDERED this ____day of __________, 2020.



                                                 ______________________________
                                                 The Honorable Gerald A. McHugh
                                                 United States District Judge




                                             3
